Citation Nr: 0905901	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chin laceration. 

3.  Entitlement to service connection for a dental disorder, 
claimed as chipped front teeth.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to September 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in October 
2005 and January 2006 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a chin 
laceration that is causally or etiologically related to his 
military service.

3.  The Veteran is not shown to have a dental condition 
resulting from a combat wound or other service trauma.


CONCLUSIONS OF LAW

1.  A chin laceration was not incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  The Veteran's dental disorder, claimed as chipped front 
teeth, was neither incurred in nor caused by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the Veteran in April 2005 and November 2005.  The 
letters addressed all required notice elements and were sent 
prior to the initial unfavorable decision by the AOJ.  In 
this case, the fact that the notice letters did not address 
either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service medical records and 
VA treatment records and private treatment records pertinent 
to the years after service.  

The Board also acknowledges that the Veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for a chin laceration or dental trauma.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a dental disorder because as 
will be explained below, the Veteran has not been shown to 
have had the type of dental disorder in service for which 
compensation may be paid.  The record contains no probative 
evidence that demonstrates otherwise.

With regard to the Veteran's chin laceration claim, the Board 
concludes an examination is not needed in this case because 
the Veteran's service medical records are absent for evidence 
of a chin laceration, and his post-service medical records 
are absent for any evidence or treatment of a chin 
laceration.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  In addition, there is no indication of a 
causal connection between a chin laceration and the Veteran's 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service). Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Chin Laceration

In this case, the Veteran is claiming entitlement to service 
connection for a chin laceration.  The Veteran contends that 
during service, he slipped in the shower which caused a 
laceration to his chin requiring stitches.  

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a chin 
laceration.  His service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder, and 
the medical evidence of record does not show that he sought 
treatment for a chin laceration immediately following his 
separation from service.  Indeed, the record reflects that 
the Veteran did not have any complaints of a chin laceration 
until he filed his claim in March 2005.  Therefore, the Board 
finds that a chin laceration did not manifest in service.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a chin 
laceration, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any back disorder is itself evidence which tends to show that 
such a disorder did not have an onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a chin 
laceration manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current residuals of a chin laceration to his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which a chin laceration could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.  

Thus, the only evidence linking the Veteran's chin laceration 
to his service are his own lay contentions and several lay 
statements submitted by others, including the Veteran's wife, 
siblings and other relatives.  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2007).  Regarding the Veteran's statements 
that he obtained a chin laceration during service, the Board 
acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he fell and 
received stitches during service.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).

However, while the Veteran can testify to experiencing a chin 
laceration, the Veteran, as a lay person, is not competent to 
testify that any current chin laceration was caused by his 
active service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

More importantly however, the medical evidence of record does 
not contain any reference to the existence of a chin 
laceration or any residuals such as a scar.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for a chin 
laceration.

Therefore, the Board finds that a chin laceration did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
service, to include the claimed incident in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a chin laceration.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for a chin laceration is 
not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303.

II.  Dental Disorder

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Under current VA 
regulations, compensation is only available for certain types 
of dental and oral conditions listed under 38 C.F.R. § 4.150, 
such as impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla.  See Byrd v. 
Nicholson, 19 Vet. App. 388 (2005) (discussing history of 38 
C.F.R. §§ 3.381, 4.150).  Compensation is available for loss 
of teeth only if such is due to loss of substance of body of 
maxilla or mandible.  Otherwise, a Veteran may be entitled to 
service connection for dental conditions including treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the Veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In this case, the Veteran is claiming service connection for 
a dental disorder, claimed as chipped front teeth, as a 
result of an incident during service where he slipped in the 
shower. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a dental 
disorder, claimed as chipped front teeth.  The Veteran's 
service dental records are negative for any complaints, 
treatment or diagnosis of a dental disorder, and his service 
treatment records do contain any reference to the claimed 
incident during active service.  In fact, the Veteran's 
September 1956 separation examination found his mouth to be 
clinically normal.  

In his August 2006 statement, the Veteran stated that he was 
treated for his chipped front teeth shortly after service, 
having a partial plate put in.  However, he further stated 
that these records were unavailable, as he had previously 
tried to obtain them.  The record does not contain any other 
medical evidence noting that the Veteran chipped his teeth as 
a result of the claimed incident during service.

Thus, after a review of the record, the Board has determined 
that there is a lack of credible evidence to find that the 
Veteran sustained dental trauma of his front teeth during 
service.  In this regard, it is again noted that there is no 
indication that the Veteran incurred such an injury in his 
service treatment records and service dental records; nor has 
the Veteran submitted any other medical evidence verifying 
the claimed incident.  Accordingly, the Board finds that 
service connection for a dental disorder, claimed as chipped 
front teeth, for the purpose of obtaining VA outpatient 
dental treatment must be denied.

In addition, the Veteran has not been shown to have loss of 
teeth due to the loss of substance of the body of the maxilla 
or mandible, nor is he claiming such.  Furthermore, the 
Veteran does not have any of the other dental disorders 
listed under 38 C.F.R. § 4.150.  Therefore, the Board finds 
that service connection for a dental disorder, claimed as 
chipped front teeth, for compensation purposes must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a dental disorder, claimed as chipped front 
teeth, for the purpose of obtaining VA outpatient dental 
treatment.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a dental disorder, claimed as 
chipped front teeth, for the purpose of obtaining VA 
outpatient dental treatment is not warranted.  See 38 
U.S.C.A.  
§ 5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.381 (2008).


ORDER

Entitlement to service connection for a chin laceration is 
denied.

Entitlement to service connection for a dental disorder, 
claimed as chipped front teeth, for the purpose of obtaining 
VA outpatient dental treatment is denied.


REMAND

Reason for Remand: To obtain AOJ consideration of newly 
submitted evidence. 

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

In this case, the Veteran submitted a private medical 
evaluation, dated in August 2008, which pertains to his claim 
of entitlement to service connection for PTSD.  However, the 
Veteran did not submit a waiver of RO consideration of the 
evidence he submitted.  See 38 C.F.R. § 20.1304 (2008).  
Therefore, the Board may not properly consider this evidence 
or issue a decision at this time, and must remand the case to 
allow the AOJ opportunity to review this evidence and 
readjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  All additional evidence submitted by 
the Veteran should be reviewed by the AOJ.

2.  After completing the above action and 
any other development as may be indicated, 
the Veteran's PTSD claim should be 
readjudicated, to include all evidence 
received since the January 2007 statement 
of the case.  If the claim remains denied, 
the Veteran and his representative should 
be issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


